DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-14 are pending in this action.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “second SMF” (particularly with regard to the system claim 8) and the “AMF” (particularly with regard to the method claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is further to be noted that claim 1 corresponds to figures 11 and 12, which do not show the claimed AMF. Claim 8, also seems to correspond to figure 1, which does not show the “second SMF”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND APPARATUS FOR FLEXIBLY SUPPORTING SERVICES IN 5G WIRELESS COMMUNICATION SYSTEM.
The disclosure is objected to because of the following informalities: all extra characters on the title’s page should be removed. Appropriate correction is required.

Claim Objections

Claim 3 is objected to because of the following informalities:  on line 2, “on indicating” should be --- for indicating ---.  Appropriate correction is required.
5 is objected to because of the following informalities:  on line 4, “delaying a transaction” should be --- delaying the transaction ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on line 2, “on indicating” should be --- for indicating ---.  Appropriate correction is required.
	Claim 12 is objected to because of the following informalities:  on line 5, “delaying a transaction” should be --- delaying the transaction ---.  Appropriate correction is required.
Prior Art Consideration

1. 	(US 10,911,990 B2), issued to Ying et al., on Feb. 2, 2021, discloses --- A network handover method and a related device, where the method includes: when receiving a user terminal handover request that is sent by a source radio access network node and that carries a target base station identifier, determining, by a source mobility management function entity based on the target base station identifier, to trigger an inter-Radio Access Technology (RAT) network handover; sending a first message to a source session management function entity; receiving a second message sent by the source session management function entity, where the second message includes a session management context; and sending a relocation request to a target mobility management function entity, where the relocation request is used to instruct 
the target mobility management function entity to perform inter-RAT network
handover on the user terminal (see abstract; claim 1). 
2. 	(US 20200260525 A1), published to Gan et al., on Aug. 13, 2020, discloses --- The AMF may include the H-PCF ID in this operation and V-SMF will pass it to the H-SMF in operation 6.  This will enable the H-SMF to select the same H-PCF in operation 9a (see par. 0114).
3. 	(US 20210022047 A1), published to Zong et al., on Jan. 21, 2021, discloses --- The communications system shown in FIG. 1B includes two SMF entities (an A-SMF entity and an I-SMF entity) and two UPF entities (an A-UPF entity and an I-UPF entity), and the UE is located in a service area of the I-SMF entity (see par. 0144). 
	But, the prior art does not disclose or fairly teach/suggest --- transferring context of session management from a source/first SMF (session management function) to a second SMF, including delaying a timer for transferring a requested transaction until a response message to accept the requested transaction is received from the second SMF. 
Allowable Subject Matter

Claims 1-14 are potentially allowable.
The following is an examiner’s statement of reasons for allowance:
 the prior art of record does not disclose or fairly suggest the combination of features recited as: 
--- receiving, from a first session management function (SMF), a first message to transfer a session management (SM) context to a second SMF; transmitting, to the second SMF entity, a second message for requesting the second SMF to  ---.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: 
The formal matters are indicated above in detail with regard to the drawings, the specification and the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/14/2021